 Case: 4:19-cv-01708-SRC Doc. #: 23 Filed: 07/26/19 Page: 1 of 3 PageID #: 210



               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MISSOURI
                        EASTERN DIVISION

NAKISHA FORD,                                  )
                                               )
                                               )
             Plaintiff,                        )
                                               )
      vs.                                      ) Case No. 4:19-cv-01708-SRC
                                               )
PINE LAWN FOOD MARKET,                         )
INC., et al.,                                  )
                                               )
             Defendants.                       )

    DEFENDANT BLAKENEY’S MOTION TO DISMISS COMPLAINT

      Defendant Steven Blakeney respectfully requests that this Court dismiss the

claims plaintiff has alleged against him in the complaint (Doc. 3) for failure to

state a claim upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6),

and for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). In support of this

motion to dismiss, defendant Blakeney has filed his supporting memorandum

contemporaneously herewith.

      WHEREFORE, defendant Blakeney, respectfully requests this Court

dismiss plaintiff’s complaint against him with prejudice and for any further relief

this Court deems appropriate.




                                         -1-
Case: 4:19-cv-01708-SRC Doc. #: 23 Filed: 07/26/19 Page: 2 of 3 PageID #: 211



                                   Respectfully submitted,

                                   LAW & SCHRIENER, LLC

                               By: Kevin L. Schriener
                                   Kevin L. Schriener 35490MO
                                   141 North Meramec Avenue, Suite 314
                                   Clayton, Missouri 63105
                                   (314) 721-7095 – telephone
                                   (314) 863-7096 – facsimile
                                   kschriener@SchrienerLaw.com

                                   Attorney for defendant Steven Blakeney




                                     -2-
 Case: 4:19-cv-01708-SRC Doc. #: 23 Filed: 07/26/19 Page: 3 of 3 PageID #: 212



                             Certificate of Service

      I hereby certify that I filed the foregoing motion to dismiss with the Clerk of
the United States District Court for the Eastern District of Missouri to be served
by operation of the Court’s electronic filing system upon all parties of record this
26th day of July, 2019.


                                       /s/ Kevin L. Schriener
                                       KEVIN L. SCHRIENER




                                         -3-
